Citation Nr: 1312198	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  08-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1989.  

A claim for service connection for bilateral hearing loss was previously denied by the RO in September 1993.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO denied the petition to reopen a claim for service connection for bilateral hearing loss.  In November 2007, the Veteran filed a notice of disagreement (NOD) as to the denial of her service connection claim.  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.  

In the November 2008 SOC, the RO addressed the claim for service connection for bilateral hearing loss on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing both matters set forth on the title page.  

In May 2011, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge who is no longer employed at the Board.  After notification, she chose to have another Board hearing before a sitting Veterans Law Judge, and, in October 2012, was afforded a second Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.  

During the October 2012 hearing, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  In September 1993, the RO denied claim for service connection for bilateral hearing loss; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since the September 1993 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran has alleged excessive noise exposure from performing duties on and around the flight line during active service; such assertions appear to be consistent with the type, place, and circumstances of her service.  

5.  Although the Veteran has current bilateral hearing loss disability for VA purposes, the most persuasive opinion evidence that addresses the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and her current bilateral hearing loss disability weighs against the claim.  


CONCLUSIONS OF LAW


1.  The September 1993 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the RO's September 1993 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a July 2006 pre-rating letter notified the Veteran that the claim of service connection for bilateral hearing loss had been previously denied because there was no evidence that this disability was related to her period of active service, as well as that the RO needed new and material evidence to reopen the claim.  The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reason her claims were previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denials. 

The July 2006 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in her possession pertinent to the claim on appeal.  It also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, the March 2010 letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service private treatment records, and reports of VA examination dated March 1993 and June 2007.  VA also obtained an independent medical opinion in April 2012.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by the Veteran's representative, on her behalf.  The Board also finds that no further RO action on either matter on appeal, prior to appellate consideration, is required.  

The Board acknowledges that the Veteran was not provided with a VA examination in connection with her request to reopen.  However, given the Board's favorable decision to grant the Veteran's request to reopen, the Board finds no prejudice to the Veteran in this regard.  

As for the October 2012 Board hearing, the Board points out that the Veteran appeared, along with her authorized representative, and provided evidence and testimony on the matters herein decided.  The transcript from that hearing reflects that the Veteran was afforded the opportunity to present hearing testimony, argument and evidence.  The transcript also reflects appropriate exchanges between the Veteran and the undersigned Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999).  The transcript further reflects that the Veterans Law Judge identified and explained the material issues herein decided, and suggested the submission of evidence that would support the claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board hearing is, thus, legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices, the Veteran has been notified and made aware of the evidence needed to substantiate her request to reopen and a service connection, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with wither claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A. Request to Reopen

As indicated, the record reflects that the RO denied the Veteran's claim for service connection for bilateral hearing loss in September 1993.  The evidence of record at the time consisted of the Veteran's service treatment records and reports of VA audiological, general medical, and ear disease examinations dated March 1993.  

The basis for the RO's September 1993 denial as to bilateral hearing loss was the lack of evidence showing the Veteran's current hearing loss was related to her period of service.  As to the right ear, the RO noted there was only one episode of right ear hearing loss in service and that current audiometric testing revealed normal hearing in the right ear.  As to the left ear, the RO noted there was no evidence of left ear hearing loss in service and, while there was current evidence of left ear hearing loss, three years had passed since service.  

Although notified of the denial in a September 1993 letter, the Veteran did not initiate an appeal of the September 1993 RO decision.  See 38 C.F.R. § 20.200.  The RO's September 1993 denial of the claim for service connection for bilateral hearing loss is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim of service connection for bilateral hearing loss in June 2006.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denials of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowances (on any basis) of the claims, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denials on any basis to determine whether claims must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim for service connection for bilateral hearing loss is the RO's July 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the September 1993 rating decision includes a June 2006 private audiogram which shows bilateral hearing loss disability, and private treatment records from Dr. R.J. dated from 2005 to 2006, which also reflect assessments of bilateral mixed conductive and sensorineural hearing loss.  In a July 2006 treatment record, Dr. R.J. stated that the sensorineural pattern of the Veteran's hearing loss is consistent with noise injury and is probably associated with noise exposure in military service.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral hearing loss.  At the time of the September 1993 rating decision, there was no evidence linking the Veteran's bilateral hearing loss to her military service.  The additionally received treatment records reflect that the Veteran now has current bilateral hearing loss disability which has been related to her military noise exposure.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the last final denial of the claim for service connection in September 1993, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates the Veteran's current hearing loss to her military service, which is the reason why the bilateral hearing loss claim was initially denied.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


B.  Service Connection 

In this appeal, the Veteran contends that she has bilateral hearing loss resulting from working around aircraft during active service.  Specifically, the Veteran worked as an inventory management specialist for one year while stationed at Holloman Air Force Base in New Mexico.  The Veteran testified that her duties required that she work near the flight line and her job was to support the aircraft maintenance unit by ordering aircraft parts.  She also testified that testing of F-16 jets were conducted near the base and that she did not wear hearing protection until she had a hearing test which revealed hearing loss and was told to wear hearing protection.  

The Veteran's service personnel records are not associated with the claims file and, thus, there are no official documents from the service department regarding where the Veteran served or her military occupational specialty during service.  Nevertheless, the Veteran is competent to report on matters within her personal knowledge, ;to include events that occurred during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Moreover, here, the Board finds no reason to question the veracity of the Veteran's assertions in this regard.  As such, the Board finds that her report of serving on and around the flight line in a maintenance support capacity appear to be consistent with the places, types, and circumstances of the duties described by the Veteran.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  

Service treatment records (STRs) reflect no complaint, finding, or diagnosis pertinent to hearing loss while the Veteran was on active duty.  Audiometric testing conducted during the Veteran's January 1986 enlistment examination revealed the following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
5
LEFT
15
10
25
20
35

The Board notes that these results do not reach the level of severity to be considered a hearing loss disability by VA under the provisions of 38 C.F.R. § 3.385.  

Audiometric testing in March 1986 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
40
45
LEFT
20
5
15
15
30

The Board notes that the results of the March 1986 audiogram show a hearing loss disability in the right ear, but do not show a hearing loss disability in the left ear, as defined by 38 C.F.R. § 3.385.  

The STRs do reflect any subsequent complaint, finding, or diagnosis related to hearing loss.  The Veteran has asserted she did not undergo a hearing examination at the time of her separation from active service in December 1989 and the record does not contain a separation examination report.  

The post-service evidence shows that the Veteran was afforded a VA audiological examination in March 1993 which revealed the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
25
LEFT
15
15
25
35
45

Maryland CNC word list speech recognition scores were recorded as 100 percent in the right ear and 96 percent in the left ear.  The Board notes that results of the March 1993 audiogram do not reach the level of severity to be considered a hearing loss disability in either ear under the provisions of 38 C.F.R. § 3.385.  The March 1993 VA physician reviewed the results of the audiogram and conducted a physician examination of the Veteran, noting a stenoic canal of the right ear.  The physician saw no source for the conductive hearing loss noted on audiogram but he stated that mild myringo and tympanosclerosis could not be ruled out as etiologies.  

Post service, a June 2006 audiogram by private audiologist, Dr. R.J., reflects the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
65
65
LEFT
15
20
35
55
55

These results reflect hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  

Dr. R.J. reviewed the audiogram results, noting bilateral high frequency hearing sensorineural hearing loss maximal at 4000 Hertz, which he stated was consistent with a noise injury pattern.  It was also noted that there was also conductive hearing loss involving the right ear with minimal high frequency hearing loss in the left ear.  Dr. R.J. noted that sensorineural hearing loss could possibly be associated with noise exposure during military service, while the conductive hearing loss was suggestive of possible otosclerosis.  

The Veteran was afforded another VA examination in June 2007, at which time the examiner noted the Veteran's occupational history, including exposure to flight line noise while in the military.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
30
LEFT
10
15
35
35
35

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and opined that the current hearing loss was not likely due to military noise exposure because the hearing loss occurred after military service.  

In March 2012, VA requested that an independent VA physician review the record and provide an opinion as to whether the Veteran's current bilateral hearing loss is related to her military service.  In April 2012, Dr. J.D. provided the requested opinion, noting that he had reviewed the claims file, including the medical records and testimony; however, Dr. J.D. ultimately stated that it is his professional opinion with a reasonable degree of medical probability (over 50 percent) that the hearing loss is not caused by her military duty.  

In making this determination, Dr. J.D. noted the relevant facts in this case, including the Veteran's normal hearing at enlistment into service and a 2007 audiogram which showed a drop in hearing in both ears -the right greater than the left- which he stated was consistent with natural aging.  In this regard, Dr. J.D. stated that, when individuals are exposed to noise they may have a temporary drop to their hearing (a temporary threshold shift), but after waiting a period of six months to a year, whatever hearing loss persists is considered a permanent threshold shift.  

Dr. J.D. stated that the Veteran's audiograms from 1989, 1993, 1996, 2006, and 2007 reveal that her hearing varied from year to year, specifically noting that the 2006 audiogram was worse than the 2007 audiogram.  Dr. J.D. stated that the Veteran's hearing loss is not consistent with noise induced damage, as her hearing has varied from test to test and the 2007 audiogram is worse than the 2006 audiogram.  Dr. J.D. also noted that the pattern of loss on the tests is not the type of pattern seen with noise induced hearing loss.  In this regard, Dr. J.D. noted that comparing the enlistment audiogram with the 2007 audiogram shows hearing loss more consistent with a loss related to aging or hereditary.  Dr. J.D. further noted that, according to the AMA calculation for disability, the Veteran did not have a hearing disability at the enlistment audiogram in 1986 and that, in 2007, she only had a one percent disability, which Dr. J.D. stated indicates no significant change in hearing over 21 years.  Indeed, Dr. J.D. stated that whatever change that did occur was on the basis of aging and not noise exposure.  

As indicated, the Board has found that the Veteran's assertions of in-service noise exposure appear to be credible, and the above-cited evidence clearly reflects current bilateral hearing loss to an extent recognized as a disability for VA purposes.  Those facts withstanding, the Board finds that claim must nonetheless be denied on the basis of medical etiology. 

The record includes conflicting medical opinions on the question of whether the Veteran's current bilateral hearing loss is related to her military service.  In the July 2006 treatment record, the Veteran's treating physician, Dr. R.J., stated that the sensorineural pattern of the Veteran's hearing loss is consistent with a noise injury and is probably associated with her noise exposure in service.  In contrast, the June 2007 VA examiner and Dr. J.D. determined that it is less likely that the current hearing loss is related to her military noise exposure.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. at 69-70 (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the April 2012 opinion from Dr. J.D. -to the effect that the Veteran's bilateral hearing loss is not caused by her military duty -the most probative medical opinion on this point.  Dr. J.D.'s opinion was based on a review of the claims file, as well as consideration of the Veteran's documented history and assertions, and audiometric testing of the Veteran associated with the record.  Further, Dr. J.D. provided a specific, reasoned rationale for his conclusions that is based upon all relevant facts in this case, particularly the onset, nature, and progression of the Veteran's hearing loss.  In this regard, Dr. J.D. provided a detailed discussion of the progression of the Veteran's hearing loss since service and explained the components of noise-induced and why the Veteran's hearing loss is not consistent with noise-induced loss.  

By contrast, while the July 2006 statement from Dr. R.J. notes the Veteran's military noise exposure, some degree of hearing loss at separation from service, and the current evidence of bilateral hearing loss, he did not address the period of time that lapsed between the hearing loss shown at separation from service and the first time the Veteran is shown to have a bilateral hearing loss disability after service.  In addition, Dr. R.J. did not address the varying patterns in the Veteran's hearing loss since she was separated from service.  In this regard, while Dr. R.J. stated that the Veteran has a sensorineural pattern in her hearing loss, he did not reconcile the varying patterns of hearing loss shown since service with his findings of sensorineural hearing loss manifested after service.  

Thus, the most persuasive opinion on the question of whether the Veteran's current bilateral hearing loss is related to the Veteran's military noise exposure is the April 2012 opinion from Dr. J.D., which weighs against the claim.  

Furthermore, as for any assertions of the Veteran and/or her representative that there exists a medical relationship between the Veteran's current hearing loss and her military service, such assertions provide no provides a basis for allowance of the claim.  In this regard, the Board emphasizes that the matter of the medical etiology of the Veteran's hearing loss disability is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor her representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions of medical nexus between the Veteran's hearing loss and military service are not considered competent or probative evidence favorable to her claim.  

For all the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER


As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


